UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 04-6998



KENNETH SANDERS,

                                            Plaintiff - Appellant,

          versus


DEPUTY COURTS, in his official capacity and
individual capacity; DEPUTY BUTLER, in his
official and individual capacity; DEPUTY
BOWERS, in his official and individual
capacity; A. K. LITES, Lieutenant, Grievance
Coordinator, in his official capacity; DEPUTY
BARLEY; NURSE LAHAI; DOCTOR NWOSU,

                                           Defendants - Appellees.



          and


DEPUTY GREMIER, in her official and individual
capacity; ARLINGTON COUNTY DETENTION CENTER;
ARLINGTON COUNTY SHERIFF’S DEPARTMENT, NURSE
GERALD,

                                                        Defendants.


Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Raymond A. Jackson, District
Judge. (CA-02-208-2)


Submitted:   September 16, 2004       Decided:   September 23, 2004


Before LUTTIG, KING, and DUNCAN, Circuit Judges.
Affirmed by unpublished per curiam opinion.


Kenneth Sanders, Appellant Pro Se.       Jack L. Gould, Fairfax,
Virginia, Edward Joseph McNelis, III, John David McChesney, Ashton
Marie Jennette, RAWLS & MCNELIS, PC, Richmond, Virginia, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                              - 2 -
PER CURIAM:

           Kenneth     Sanders    appeals       the    district    court’s   order

denying relief on his 42 U.S.C. § 1983 (2000) complaint.                 We have

reviewed the record and find no reversible error.                 Accordingly, we

affirm   for    the   reasons    stated    by    the    district    court.    See

Sanders v. Deputy Courts, No. CA-02-208-2 (E.D. Va. May 12, 2004).

We   dispense   with   oral     argument    because      the   facts   and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                        AFFIRMED




                                    - 3 -